Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 6/30/2021, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Response to Arguments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention, is maintained.  Claim 1 recites the phrase “Mz/P mole ratio.”  This phrase is indefinite because “M” and “P are not defined by the claim or specification, nor are “M” and “P” terms of art.   The dependent claims 2-9 fails to clarify the phrase and are indefinite for the same reason.
Applicant argues that “Mz/P” is well understood in the field of polyphosphate coacervates.  The term “Mz” is the cation used in the synthesis of polyphosphate coacervates, and the subscript “z” 
Applicant’s arguments have been fully considered but are not found persuasive.  Applicant’s definition of “Mz/P” as set forth in the reply is not in the application.  Applicant states that it’s an art-recognized term, but applicant has provided no evidentiary basis for this, or evidentiary basis that it’s an art-recognized term and means what applicant states it means.  The examiner has searched the art and cannot find this is an art-recognized term defined in the way applicant has in the response.  Further, the definition provided in the response is itself unclear for the following reasons. Applicant argues that the subscript “z” represents the cation “M,” but in applicant’s example, it’s not clear how this information is used when calculating Mz/P, as in the example provided for tetracalcium phosphate, Mz/P is calculated to be 2.0, arrived at by dividing four moles of calcium by two moles of phosphorous.  “Z” is not used in the applicant’s calculation to arrive at 2.0, only M and P.   It’s unclear why z is in the equation at all. Further, applicant states that “Mz” means the cation used in the synthesis of polyphosphate coacervates, but to define a variable as a cation “used in the synthesis” of polyphosphate coacervates isn’t clear, as the artisan would not know, from applicant’s definition, what synthetic step in the preparation of the polyphosphate coacervate “Mz” corresponds to.  Further, if different cations are used in the synthesis of a given polyphosphate cocervate, for example, the cations Na+, Ca2+, and Mg2+, then how are the separate cations handled in the formula “Mz/P” within the meaning of the invention.  Applicant states “[r]ather than include separate ratios of calcium, sodium, potassium, barium, magnesium and other cations, the cation is subsumed in the presentation of Mz.”  It’s unclear, however, how the multiple cations are handled in arriving at a “Mz/P” value.  In the example where the cations  are Na+, Ca2+, and Mg2+, under the scope of the invention, is Na+/P, Ca2+/P, and Mg2+/P each assigned a +/P is considered alone, while Ca2+ and Mg2+ are combined because they have the same charge, [Ca2+ + Mg2+]/P.   For a total Mz/P value, is the value for Na+/P added to the value for [Ca2+ + Mg2+]/P, or is the calculation done in another way?  In summary, recitation of Mz/P mole ratio is unclear because it’s not defined in the application, it’s not a term of art that the examiner can find, and the scope of Mz/P according to applicant’s own definition is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Pickup (Journal of Biomaterials Applications, 2014; IDS filed 3/9/2020) in view of Arshady (Polymeric Engineering and Science, 1990) is maintained for the reasons given in the office action mailed 3/4/2021.
Applicant argues that Pickup nor Ashrady provide an enabling disclosure for the preparation of microspheres.  Pickup speaks only to drying the final coacervate product and fails to disclose admixing the polyphosphate coacervate with a water miscible organic solvent to transform the polyphosphate 
Applicant’s arguments have been fully considered but are not found persuasive.   Regarding applicant’s argument that Pickup and Ashrady are not enabled to prepare microspheres, the examiner’s response is that the entire disclosure of Arshady is devoted to surveying the extensive body of knowledge regarding coacervation procedures to prepare microspheres (abstract; Introduction).   Arshady provides a methodological survey of coacervation processes employed for the preparation of microspheres and microcapsules, and a survey covering all the major microsphere formation and microencapsulation techniques, including suspension cross-linking, coacervation, and solvent extraction/solvent evaporation (Introduction).   The mechanism of microsphere formation is well understood (page 907, left and right column, bridging paragraph).  Following the gradual introduction of a desolvating agent, macromolecular coacervates appear initially as minute droplets (or coacervate nuclei) containing a relatively higher concentration of the polymer, as compared with the coacervation medium). As the introduction of the coacervating agent continues, these nuclei (primary droplets) grow larger and larger, and coalesce to form progressively larger droplets (page 907, left and right column, bridging paragraph).   When the coacervation process is carried out under carefully controlled conditions. manufacturing parameters  can be readily adjusted to produce coacervate droplets in the desired size range (page 907, left and right column, bridging paragraph).    These droplets can be subsequently hardened by solvent removal or cross-linking to obtain the corresponding microspheres (page 908, left column, first paragraph).  Given the strong teaches of Ashrady, the artisan would understand that methods of preparing coacervates and microspheres are well known in the art. 
   
New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrase in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 26, 2021